                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL ALLEN ADAMS,

        Petitioner,
                                                       Case No. 18-cv-982-jdp
   v.

LIZI TEGELS,

        Respondent.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Paul Adams's petition for a writ of habeas corpus under 28 U.S.C. § 2254

and dismissing this case.




        /s/                                                      8/22/2019
        Peter Oppeneer, Clerk of Court                           Date
